DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 12-13 are objected to because of the following informalities:  The claims are improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims limitations of 12 and 13 are the same and not further limiting independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wireless network" in line 6, “the N wireless transmitters” in line 14 and “the J wireless transmitters” in line 29.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the MAC" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the number of characteristic data" in line 2, “the set of characteristic data extracted in step b1” in lines 5-6 and “the set of characteristic data extracted in step b2”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the totality" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the electromagnetic waves" in line 3, “the N wireless transmitters” in line 3, “the characteristic data” in line 6 and “the second terminal” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the electromagnetic waves" in line 3, “the J wireless transmitters” in line 3, “the K cryptograms” in line 11, “the digital fingerprint” in line 11 and “the first terminal” in line 11.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim  14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the broadest reasonable interpretation of a claim drawn to a data recording medium, a computer readable medium when interpreted in light of the specification taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art includes communication media that transmits a program as signals. Therefore, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter (IN re Nuijten).
Amendments may be made to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim, e.g. "non-transitory one or more computer-readable media". CF Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicant adds the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 U.S.C. § 101 ). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes non-transitory embodiments and transitory signals perse. Subject Matter Eligibility of Computer Readable Media. 1351 OG 212 (February 23, 2010).
Claims 15-16 are rejected under 35 U.S.C 101 for being directed to non-statutory subject matter. The claims do not include at least one hardware element within the body of the claim. Thus, the claims are directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101 , set forth in this Office action.
Examiner’s Statement of Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: After a fully conducted search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Hassan et al. (US Patent No. 6,031,913) discloses characteristics of a communication channel are used to establish key sequences for use in encrypting communicated information. In one embodiment, these characteristics are the impedances of the channel viewed from one transceiver to the other and vice versa. The keys can be established with computations equivalent to a bounded distance decoding procedure, and the decoder used to establish a key may be used for processing the subsequent data transmission. Compared to classical and public-key cryptographic systems, an alternative mechanism for establishing and sharing key sequences that depends on a physical process is provided in which each party need not generate a pseudo-random quantity because the necessary randomness is provided by the properties of the communication channel itself. By using a channel decoder, the probability of two users establishing the same secret key is substantially unity, and the probability of an eavesdropper establishing the same key is substantially zero. Also, the number of possible keys is large enough that finding the correct one by exhaustive search is impractical. (Hassan, Abstract), YILDIRIM et al. (US Pub No. 2022/0094460) discloses making modifications during a key phase of physical layer security methods and enabling the physical layer security methods to be applicable in a wireless communication is provided. The method includes a step of generating a K common key, including steps to be carried out at a modulator during a data transmission phase. (YILDIRIM, Abstract), Newman et al. (US Patent No. 7,664,955) discloses a method for establishing shared information The method includes estimating characteristics of a communication channel between two nodes based on signals transmitted between the nodes. The method also includes transmitting a signal from the first node to the second node, the signal being modulated with a first data sequence according to a first estimated characteristic, and transmitting a signal from the second node to the first node, the signal being modulated with a second data sequence according to a second estimated characteristic. Shared information is formed at each of the first and second nodes based on at least a portion of the first data sequence and at least a portion of the second data sequence. (Newman, Abstract) and Porras et al. (US Patent No. 7,724,717) discloses a method and apparatus for wireless network security. In one embodiment, a method for securing a wireless computing network includes receiving a communication from an unidentified transmitter, identifying the transmitter in accordance with a fingerprint generated from one or more radio frequency signal characteristics extracted from the communication, and taking action in response to an identity of the transmitter. (Porras, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “bl) it extracts, by demodulation of the received electromagnetic waves, only the characteristic data elements transmitted by each of these N wireless transmitters, cl) it constructs an encryption key KSk,20 on the basis of at least one characteristic data element extracted in step b 1), then dl) it encrypts the key KA20 using the constructed encryption key KSk,20, steps cl) and dl) being reiterated for K distinct extracted characteristic data elements so as to obtain K different cryptograms KA*k,20, where K is a second natural number greater than or equal to one, el) it constructs a digital fingerprint KA20-Check of the key KA20, using a hash function, fl) it transmits to the second terminal each of the K cryptograms KA*k,2o and the digital fingerprint KA20-Check,” and “b2) it extracts, by demodulation of the received electromagnetic waves, only the characteristic data elements transmitted by each of these J wireless transmitters, Application No. 16/957,2013Docket No.: 3C105-027US1 Amendment dated September 15, 2020 Second Preliminary Amendment c2) it constructs M different keys KSm,22, proceeding for each key KSm,22 in the same way as in step cl), but using the characteristic data elements extracted in step b2) in place of the characteristic data elements extracted in step bl), where M is a fourth natural number greater than or equal to one, d2) it receives the K cryptograms KA*k,2o and the digital fingerprint KA20-Check transmitted by the first terminal, e2) as long as at least one of the cryptograms KA*k,2o received has not been correctly decrypted, it successively reiterates the following steps, selecting on each occasion a new cryptogram chosen from the group consisting of the K cryptograms KA*k,2o received: d2-1) it decrypts the selected cryptogram using one of the constructed keys KSm,22, and thus obtains a key KA22, d2-2) it constructs a digital fingerprint KA22-Check of this key KA22, using the same hash function as that used in step el), d2-3) it compares this constructed fingerprint KA22-Check with the fingerprint KA20- Check received, d2-4) if the digital fingerprints KA20-Check and KA22-Check are different, it returns to step d2-1) to re-execute steps d2-1) to d2-3), using a new key KSm,22, and d2-5) only if the digital fingerprints KA20-Check and KA22-Check are identical, the cryptogram KA*k,2o has been correctly decrypted, and it stores the key KA22 as being the key identical to the key KA20 which is now shared with the first terminal, this key KA22 being usable to decrypt and encrypt the data exchanges between these two terminals” (as recited in independent claims). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437